DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 19, 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terashima et al., U.S. Publication No. 2022/0353606, effectively filed on January 27, 2020 (Terashima).

As to Claim 1, Terashima discloses a microphone assembly (Figs. 1, 2, 5, and 16) comprising: a microphone [10] [10D] with a first acoustic port [101] [101D], wherein the microphone [10, 10D] is configured to convert acoustic waves received through the first acoustic port [101] [101D] into an electric signal (para. 0066); a filter housing [13] [18] with a second acoustic port [131] [181]; and a carrier [12] [15, 17] coupled to the microphone [10] [10D] and to the filter housing [13] [18], wherein the carrier [12] [15, 17] and the filter housing [13] [18] together enclose a cavity [14, 121] [14, 171] with a first acoustic passage [121] [171] fluidly connecting the first acoustic port [101] [101D] and the second acoustic port [131] [181], thereby enabling the acoustic waves to propagate from the second acoustic port [131] [181] through the first acoustic passage [121] [171] to the first acoustic port [101, 101D]; wherein the cavity [14, 121] [14, 171] comprises an acoustic chamber [142] and a second acoustic passage [141]; and wherein the second acoustic passage [141] is in fluid communication with the first acoustic passage [121] [171] and with the acoustic chamber [142], and wherein the acoustic chamber [142] and the second acoustic passage [141] together establish a Helmholtz resonator for suppressing acoustic energy within a first frequency band in the acoustic waves propagating through the first acoustic passage [121] [171], wherein the first frequency band is in an ultrasound frequency domain (the second acoustic passage [141] and the acoustic chamber [142] form a Helmholtz resonator, which reduces a peak in an ultrasonic band; para. 0071).

As to Claim 2, Terashima remains as applied above to Claim 1. Terashima further discloses that the microphone [10] comprises a transducer element [10] for converting the received acoustic waves into the electric signal (the microphone is a MEMS microphone [10] that converts acoustic pressure to an electric signal; para. 0066), and wherein the transducer element [10] is coupled to a first side (top surface of [12]; see Fig 1) of the carrier [12] and the filter housing [13] is coupled to a second side (bottom surface of [12]) of the carrier [12], the second side of the carrier [12] being opposite from the first side of the carrier [12] (see Fig. 1).

As to Claim 3, Terashima remains as applied above to Claim 2. Terashima further discloses that the transducer element [10] is in fluid communication with the second acoustic port [131] through the first acoustic port [101] and the first acoustic passage [121] (see Fig. 1).

As to Claim 4, Terashima remains as applied above to Claim 1. Terashima further discloses a port axis (running up/down through [101, 121, 131]; see Fig. 1), wherein the port axis is defined as a straight line extending in a direction of acoustic flow through the first acoustic port [101] (see Fig. 1).

As to Claim 5, Terashima remains as applied above to Claim 4. Terashima further discloses that the port axis (running up/down through [101, 121, 131]; see Fig. 1) extends through the second acoustic port [131] (see Fig. 1).

As to Claim 6, Terashima remains as applied above to Claim 4. Terashima further discloses that the port axis (running up/down through [101, 121, 131]; see Fig. 1) is parallel to a direction of acoustic flow through the second acoustic port [131] (see Fig. 1).

As to Claim 7, Terashima remains as applied above to Claim 4. Terashima further discloses that the carrier [12] has a bore (opening of [12] at [121]) enclosing at least a portion of the first acoustic passage [101], and wherein a center axis of the bore (opening of [12] at [121]) coincides and/or is parallel with the port axis (running up/down through [101, 121, 131]; see Fig. 1).

As to Claim 8, Terashima remains as applied above to Claim 4. Terashima further discloses that the filter housing [13] is rotationally symmetric with respect to the port axis (see Fig. 2).

As to Claim 9, Terashima remains as applied above to Claim 1. Terashima further discloses that the filter housing comprises a central portion that has a depression formed by a central skirt (inner edge of [13]) extending towards the carrier [12] and terminating in a flange (at [141]) surrounding the second acoustic port [131] at a distance from the carrier [13] (see Fig. 1).

As to Claim 10, Terashima remains as applied above to Claim 1. Terashima further discloses that the filter housing [13] comprises an inner portion (at [141, 142]) surrounded by a circumferential skirt (outer edge of [13]).

As to Claim 11, Terashima remains as applied above to Claim 1. Terashima further discloses that an inner portion of the filter housing has a trough [142] extending towards the second acoustic port [131] (see Fig. 1).

As to Claim 12, Terashima remains as applied above to Claim 1. Terashima further discloses that the cavity [14, 121] comprises an additional acoustic chamber [142] and an additional acoustic passage [141] (there are 4 chambers/passages in the embodiment shown in Fig. 5), wherein the additional acoustic passage [141] is in fluid communication with the first acoustic passage [141] and with the additional acoustic chamber [142] (see Fig. 5), and wherein the additional acoustic chamber [142] and the additional acoustic passage [141] together establish an additional Helmholtz resonator for suppressing acoustic energy within a second frequency band in the acoustic waves propagating through the first acoustic passage [141] (each of portions [141, 142] form a Helmholtz resonator that filters frequencies in a plurality of frequencies; para. 0094, lines 1-12).

As to Claim 13, Terashima remains as applied above to Claim 12. Terashima further discloses that the second frequency band is different from the first frequency band (the portions [141, 142] have different volumes for different frequencies; para. 0094, lines 9-12).

As to Claim 19, Terashima remains as applied above to Claim 1. Terashima further discloses that the carrier [15, 17] comprises a silicon substrate and/or a microphone housing [17] (the carrier [15, 17] comprises a microphone housing [17] on top of microphone [10D]; see Fig. 16).

As to Claim 24, Terashima remains as applied above to Claim 1. Terashima further discloses that the carrier [15, 17] comprises a microphone housing [17] (the carrier [15, 17] comprises a microphone housing [17] on top of microphone [10D]; see Fig. 16).

As to Claim 25, Terashima remains as applied above to Claim 1. Terashima further discloses that the microphone [10D] comprises a microphone housing [17] (see Fig. 16).

As to Claim 26, Terashima remains as applied above to Claim 25. Terashima further discloses that the carrier [15] is coupled indirectly to the filter housing [18] via the microphone housing [17] (see Fig. 16).

As to Claim 27, Terashima remains as applied above to Claim 1. Terashima further discloses a listening device [1] comprising the microphone assembly (the device [1] is a sound pickup device; para. 0063).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Terashima et al., U.S. Publication No. 2022/0353606, effectively filed on January 27, 2020 (Terashima), in view of Doller et al., U.S. Publication No. 2013/0034257, published on February 7, 2013 (Doller).

As to Claim 14, Terashima remains as applied above to Claim 1. Terashima further discloses that a rim of the filter housing [13] is attached to the carrier [12] by a solder material or glue (the filter housing [13] is bonded to carrier [12]; para. 0069, lines 7-9). Terashima does not explicitly disclose that the filter housing is a shaped piece of metal. However, Terashima does disclose that the filter housing can comprise the device housing (para. 0069, lines 4-6), and device housings with a microphone comprising a shaped metal was well known. Doller teaches a device housing [225] for a microphone [200] (see Fig. 2), where the housing [225] is a shaped piece of metal ([225] is a stamped metal; para. 0021, lines 6-8). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a shaped piece of metal for the filter housing in the microphone assembly of Terashima.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Terashima et al., U.S. Publication No. 2022/0353606, effectively filed on January 27, 2020 (Terashima), in view of Lim et al., U.S. Patent No. 10,591,326, patented on March 17, 2020 (Lim).

As to Claim 15, Terashima remains as applied above to Claim 1. Terashima does not explicitly disclose an air-permeable filter member inside or at the first acoustic port. However, providing such an air permeable filter member in a microphone acoustic port was well known. Lim teaches a similar microphone assembly comprising a microphone [302] with a first acoustic port [332] having an air-permeable filter member [334] inside or at the first acoustic port [332] (a mesh [334] is disposed at the port; col. 7, lines 1-5; see Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate an air-permeable filter member inside or at the first acoustic port, in the microphone assembly of Terashima.

As to Claim 17, Terashima remains as applied above to Claim 1. Terashima does not explicitly disclose that the carrier comprises a silicon substrate and/or a circuit board. However, mounting a MEMS microphone to a circuit board carrier, was well known in the design of microphone assemblies similar to Terashima. Lin discloses a carrier [110] that comprises a circuit board (col. 3, lines 64-65). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a circuit board as the carrier, in the microphone assembly of Terashima.

Allowable Subject Matter
Claims 16, 18, and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 16 recites the unique feature of the air-permeable filter member being configured to provide acoustic energy dampening at least at a frequency below a resonant frequency of the Helmholtz resonator. Claim 18 recites the unique feature of the carrier having a recess or bore, and wherein the recess or the bore completely or partially accommodates the filter housing. Claim 20 recites the unique feature of the microphone housing having a top portion and a peripheral skirt extending from the top portion towards the silicon substrate; wherein the first acoustic port extends through the top portion of the microphone housing. The closest prior art does not disclose or suggest such features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653